DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 are pending.

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an Examiner’s Statement of Reasons for Allowance: 

Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a vehicle display apparatus, wherein 
the motorized carrier is configured to move the video screen to a rearward position in which the video screen hangs vertically from a rearward end of the transport unit.

Claim 9 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a vehicle comprising: wherein
the motorized carrier is configured to move the video screen to a rearward position in which the video screen hangs vertically from a rearward end of the transport unit.

A comprehensive search of the prior art discovered: Bruegl (US 2021/0162931) and Gassman (US 2019/0092170) which teach: a display apparatus for a passenger cabin of a vehicle having a seating area; a transport unit mounted at a headliner of the cabin over the seating area, wherein the transport unit includes a motorized carrier which is coupled to the video screen, wherein the motorized carrier is configured to move the video screen to a stowed position in which the video screen is retained horizontally in the transport unit, wherein the motorized carrier is configured to move the video screen to a forward position in which the video screen hangs vertically from a forward end of the transport unit; 
Busch (US 2018/0217429) which teaches: a flexible video screen comprising first and second switchable opaque films and a transparent, light-emitting display panel, wherein the first and second switchable opaque films are laminated to opposing surfaces of the display panel; and
Heizer (US 2013/0113682) which teaches: a first opaque film is switched to an opaque state and a second opaque film is switched to a clear state when the motorized carrier is in the forward position so that light generated by the display panel is viewable from the seating area.
The Examiner’s search did not discover prior art teaching or capable of being reasonably combined with the prior art cited above to teach: “the motorized carrier is configured to move the video screen to a rearward position in which the video screen hangs vertically from a rearward end of the transport unit”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694